Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 1975, which adopted and affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits to February 6, 1975 because claimant was not available for employment (Labor Law, § 591). The record establishes minimal job seeking efforts and shows that claimant was not actively in the labor market. The issue of active and diligent effort to obtain employment is a factual issue (Matter of McDonald [Catherwood], 33 AD2d 594). There is substantial evidence to sustain the board’s determination. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Lafkin and Reynolds, JJ., concur.